The opinion of the court was delivered by
Lowrie, J.
It is the residuary fund that is in court for distribution, and it must of course bear the burden of all debts not otherwise provided for, before it can be distributed to the residuary legatees: 24 State Rep. 20.
Then comes the question, was the debt due to Henry Socin a debt of the estate ? We think it was; for though McCracken did not bind himself by covenant to pay the balance of the purchase-money due to Socin, yet by buying the equitable title, and getting the assignment of the articles from Springer, he impliedly undertook to pay the balance, and keep Springer clear of it. His debt or duty was directly to Springer, and through him to Socin.
It is important also to notice that this leads to a result accordant with the apparent intent of the testator, not to charge the devisees of the ground with the payment of the balance: 23 State Rep. 227. In giving the land, he speaks of it as though his title was complete, and most likely he expected to complete it before his death. Moreover, he gives it along with other ground, to which his title was complete, and directs the whole to be equally divided among the devisees, and expressly charges the whole with another legacy. We think the residuary fund must pay the debt of Socin.
The decree of the Orphans’ Court is reversed, and it is now here ordered and decreed that of the money to be distributed, the sum of two hundred and sixty-five dollars, and the interest that has accrued since the audit- or’s report, 3d April, 1855, be paid to the executors of Henry Socin, and that the balance be paid to the residuary legatees of McCracken, according to his will, and that the appellees pay the costs of this appeal, and the cause is remanded to the Orphans’ Court, that this decree may be there carried into effect.